Title: To James Madison from Thomas Jefferson, 16 January 1797
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Jan. 16. 97. Monticello
The usual accidents of the winter, ice, floods, rains, have prevented the Orange post from coming to Charlottesville the last postday, so that we have nothing from Philadelphia the last week. I see however by the Richmond papers a probability that the choice of V. P. has fallen on me. I have written the inclosed letter therefore to mr. Tazewell as a private friend, and have left it open for your perusal. It will explain it’s own object & I pray you & mr. Tazewell to decide in your own discretion how it may best be used for it’s object, so as to avoid the imputation of an indecent forwardness in me.
I observe doubts are still expressed as to the validity of the Vermont election. Surely in so great a case, substance & not form should prevail. I cannot suppose that the Vermont constitution has been strict in requiring particular forms of expressing the legislative will. As far as my disclaimer may have any effect, I pray you to declare it on every occasion foreseen or not foreseen by me, in favor of the choice of the people substantially expressed, and to prevent the phaenomenon of a Pseudo-president at so early a day. Adieu, yours affectionately
Th: Jefferson
